Title: To Thomas Jefferson from John Hollins, 27 June 1808
From: Hollins, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Balto 27th. June 1808
                  
                  Having found the receipt for the articles sent, I have thot it best to forward it to you, altho’ I am informed the vessel is arrived, & no doubt they are safely delivered—
                  The English news papers appear very anxious that this Country & France, shd. be in actual war—no doubt the French, breath the same language between America & England—but it is to be hoped, neither will be gratified.—
                  Yrs. very sincerely
                  
                     Jno Hollins 
                     
                  
               